Case 4:20-cv-00447-ALM Document 33 Filed 08/10/21 Page 1 of 2 PageID #: 1257




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 BRIAN HUDDLESTON,                                    §
                                                      §
                           Plaintiff,                 §
                                                      §    CIVIL ACTION No. 4:20CV447
 v.                                                   §
                                                      §
 FEDERAL BUREAU OF                                    §
 INVESTIGATION and UNITED                             §    JUDGE AMOS MAZZANT
 STATES DEPARTMENT OF JUSTICE,                        §
                                                      §
                           Defendants.                §

         JOINT MOTION TO ENTER PROPOSED BRIEFING SCHEDULE

        Plaintiff Brian Huddleston and Defendants Federal Bureau of Investigation (“FBI”)

and United States Department of Justice (“DOJ”) jointly propose the following briefing

schedule:

        November 15, 2021                  Defendants’ Complete Vaughn Index and Motion for
                                           Summary Judgment

        January 10, 2022                   Plaintiff’s Response to Defendants’ Motion for
                                           Summary Judgment

        January 31, 2022                   Defendants’ Reply

        February 21, 2022                  Plaintiff’s Reply


                                                   Respectfully submitted,

                                                   NICHOLAS J. GANJEI
                                                   ACTING UNITED STATES ATTORNEY
                                                   /s/ Andrea L. Parker_________
                                                   ANDREA L. PARKER
                                                   Assistant United States Attorney

Joint Motion to Enter Proposed Briefing Schedule                                            Page 1
Case 4:20-cv-00447-ALM Document 33 Filed 08/10/21 Page 2 of 2 PageID #: 1258




                                                   Texas Bar No. 00790851
                                                   550 Fannin St. Suite 1250
                                                   Beaumont, Texas 77701-2237
                                                   Tel: (409) 839-2538
                                                   Fax: (409) 839-2550
                                                   Email: andrea.parker@usdoj.gov


                                                   /s/ Ty Clevenger (with permission)
                                                   TY CLEVENGER
                                                   Attorney at Law
                                                   P.O. Box 20753
                                                   Brooklyn, NY 11202-0753
                                                   Tel: (979) 985-5289
                                                   Fax: (979) 530-9523
                                                   Email: tyclevenger@yahoo.com




Joint Motion to Enter Proposed Briefing Schedule                                        Page 2
